Exhibit 10.60

 

FIRST AMENDMENT

TO

ASSET PURCHASE AGREEMENT

 

This First Amendment to Asset Purchase Agreement (“Amendment”) is entered into
on August 15, 2005, by and among Bates Private Capital Incorporated, an Oregon
corporation (“Seller”), John E. Bates (“Bates”), Rob J. Lee (“Lee”), Nancy S.
Ranchel (“Ranchel”), Michael D. Weiner (“Weiner”) and Jennifer L. Stout
(“Stout”), LECG, LLC, a California limited liability company (“Purchaser”), and
LECG Corporation, a Delaware corporation (“Parent”).  Bates, Lee, Ranchel,
Weiner and Stout are individually referred to herein each as a “Principal” and
collectively as the “Principals.”  The Seller and the Principals are
collectively referred to herein as the “Seller Entities.”

 

RECITALS

 

A.                                   Purchaser, Parent and the Seller Entities
are parties to that certain Asset Purchase Agreement dated as of August 1, 2005
(the “Asset Purchase Agreement”).  Capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Asset Purchase Agreement.

 

B.                                     Purchaser, Parent and the Seller Entities
wish to amend the Asset Purchase Agreement as set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1.                                       Definition of “Territory.”  The
definition of “Territory” in Section 1 of the Asset Purchase Agreement is hereby
amended to read in its entirety as follows:

 

“Territory” means those locations within the United States and within other
countries throughout the world, if any, where Seller conducts the Business as of
the Closing Date.

 

2.                                       Errors and Omissions Insurance. 
Section 12.6 of the Asset Purchase Agreement is hereby amended to read in its
entirety as follows:

 

Errors and Omissions Insurance.  Seller will have obtained an extension of its
existing errors and omissions insurance coverage for the twelve (12) months
immediately following the Closing Date (the “Errors and Omissions Tail
Policy”).  The Errors and Omissions Tail Policy will name Purchaser and Parent
as additional insureds.

 

3.                                       No Further Modification or Amendment. 
Except as expressly set forth herein, the Asset Purchase Agreement has not been
modified or amended in any respect and continues in full force and effect on the
date hereof.

 

4.                                       Counterparts.  This Amendment may be
signed in two or more counterparts, each signed by one or more of the parties
hereto so long as each party will sign at least one counterpart of this
Amendment, all of which taken together will constitute one and the same

 

--------------------------------------------------------------------------------


 

instrument.  Signatures delivered by facsimile or electronic file format will be
treated in all respects as originals.

 

[Remainder of this Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date first above written.

 

 

PURCHASER:

PARENT:

 

 

 

 

LECG, LLC

LECG Corporation,

A California limited liability company

A Delaware corporation

 

 

 

 

By:

LECG Corporation

By:

/s/ John C. Burke

 

Its:

Sole Manager

 

 

 

 

 

 

 

 

By:

/s/ John C. Burke

 

Its:

CFO

 

 

 

 

Its:

CFO

 

 

 

 

 

 

 

SELLER ENTITIES:

 

 

 

 

 

Bates Private Capital, Incorporated
an Oregon corporation

 

 

 

By:

/s/ Rob J. Lee

 

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

/s/ John E.Bates

 

 

John E. Bates

 

 

 

 

 

/s/ Rob J. Lee

 

 

Rob J. Lee

 

 

 

 

 

/s/ Nancy S. Ranchel

 

 

Nancy S. Ranchel

 

 

 

 

 

/s/ Michael D. Weiner

 

 

Michael D. Weiner

 

 

 

 

 

/s/ Jennifer L. Stout

 

 

Jennifer L. Stout

 

3

--------------------------------------------------------------------------------